DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/598,193, filed on 10 October 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a.	“storage unit…” in claim 1 and 4
b.	“control unit…” in claims 1-4
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure for a “storage unit” in paragraph [0008]. The specification discloses a general purpose computer and an algorithm for performing the computer-implemented function of a ”control unit” in paragraphs [0008], [0015]-[0018] and [0023]-[0027].
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Madvil et al. (US 20150277398 A1 and Madvil hereinafter), in view of Takaoka et al. (JP 2016078185 A and Takaoka hereinafter).
Regarding Claim 1
Madvil teaches an operation program creation device that uses a robot and a workpiece in simulation so as to create an operation program for the robot, the operation program creation device (see [0003]) comprising:
an input unit (see [0015], [0024] and [0039]);
a storage unit (see Fig. 2, storage 126; [0021] and [0027]) that stores path data indicating a path along which a predetermined position of the robot should pass for an operation of the robot to the workpiece (see Fig. 2, path 218; [0003], [0030] and [0040]); and
a control unit (see Fig. 1, data processing system 100) which creates the operation program corresponding to the path data when the control unit receives, from the input unit, a start request for creating or renewing the operation program for the operation (see [0003], [0013]-[0015], [0024], [0041], [0046]), wherein
the control unit is capable of changing a position of at least one of the robot and the workpiece relative to each other based on an input to the input unit (see [0017], [0028]-[0029] and [0039]-[0040]).
Madvil further teaches maintaining a relative position between the robot and the workpiece (see [0017]). Madvil; however, is silent regarding the control unit provides predetermined notification information when a relative position between the robot and the workpiece when the start request is received is different from a referential relative position that is the relative position at the time when the operation program for the workpiece was created.
Takaoka teaches a control unit capable of changing a position of at least one of a robot and a workpiece relative to each other (see "control device 15"; [0007]-[0008] and [0021] in the attached reference JP 2016078185 A), wherein the control unit provides predetermined notification information when a relative position between the robot and the workpiece when the start request is received is different from a referential relative position that is the relative position at the time when the operation program for the workpiece was created (see [0033]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Takaoka to Madvil. That is, it would have been obvious to modify the control unit of Madvil to provide predetermined notification information when a relative position between the robot and the workpiece when the start request is received is different from a referential relative position that is the relative position at the time when the operation program for the workpiece was created, as taught by Takaoka. 
Takaoka teaches maintaining a positional relationship between the robot and workpiece. When the positional relationship deviates from a reference positional relationship, the robot is notified to return to the reference positional relationship. Maintaining the reference positional relationship enables realization of an operation with higher accuracy than in the past only by changing the logic. A person having ordinary skill in the art would have been motivated to apply the same technique to the operation program creation device of Madvil at the time of receiving a program generation request in order to yield the same results.
Application of the known technique taught by Takaoka to the operation program creation device taught by Madvil would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the operation program creation device, wherein the control unit provides predetermined notification information when a relative position between the robot and the workpiece when the start request is received is different from a referential relative position that is the relative position at the time when the operation program for the workpiece was created. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
The limitations requiring “storage unit” and “control unit” have been interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and because the generic placeholder is not preceded by a structural modifier. See section entitled “claim interpretation” above.
	As such, Applicant’s claims are construed to require non-volatile storage, ROM, RAM (see Applicant’s spec at Fig. 1 and [0008 "a storage unit 22 having a non-volatile storage, a ROM, a RAM, or the like"]) or equivalent structure for the “storage unit”. The claims are construed to require a special purpose computer (see Applicant’s spec at paragraphs [0008], [0015]-[0018] and [0023]-[0027]) or equivalent structure for the “control unit”.
Regarding Claim 4
Madvil teaches an operation program creation device that uses a robot and a workpiece in simulation so as to create an operation program for the robot, the operation program creation device (see [0003]) comprising:
an input unit (see [0015], [0024] and [0039]);
a storage unit (see Fig. 2, storage 126; [0021] and [0027]) that stores path data indicating a path along which a predetermined position of the robot should pass for an operation of the robot to the workpiece (see Fig. 2, path 218; [0003], [0030] and [0040]); and
a control unit (see Fig. 1, data processing system 100) which creates the operation program corresponding to the path data when the control unit receives, from the input unit, a start request for creating or renewing the operation program for the operation (see [0003], [0013]-[0015], [0024], [0041], [0046]), wherein
the control unit is capable of changing a position of at least one of the robot and the workpiece relative to each other based on an input to the input unit (see [0017], [0028]-[0029] and [0039]-[0040]).
Madvil further teaches maintaining a relative position between the robot and the workpiece (see [0017]). Madvil; however, is silent regarding the control unit moves one of the robot and the workpiece to a referential relative position that is the relative position at the time when the operation program for the workpiece was created, when a relative position between the robot and the workpiece when the start request is received is different from the referential relative position.
Takaoka teaches a control unit capable of changing a position of at least one of a robot and a workpiece relative to each other (see "control device 15"; [0007]-[0008] and [0021] in the attached reference JP 2016078185 A), wherein the control unit moves one of the robot and the workpiece to a referential relative position that is the relative position at the time when the operation program for the workpiece was created, when a relative position between the robot and the workpiece when the start request is received is different from the referential relative position (see [0008], [0029]-[0033], [0038]-[0041] and [0043]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Takaoka to Madvil. That is, it would have been obvious to modify the control unit of Madvil to move one of the robot and the workpiece to a referential relative position that is the relative position at the time when the operation program for the workpiece was created, when a relative position between the robot and the workpiece when the start request is received is different from the referential relative position, as taught by Takaoka. 
Takaoka teaches maintaining a positional relationship between the robot and workpiece. When the positional relationship deviates from a reference positional relationship, correction is made to the robot to return to the reference positional relationship. Maintaining the reference positional relationship enables realization of an operation with higher accuracy than in the past only by changing the logic. A person having ordinary skill in the art would have been motivated to apply the same technique to the operation program creation device of Madvil at the time of receiving a program generation request in order to yield the same results.
Application of the known technique taught by Takaoka to the operation program creation device taught by Madvil would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the operation program creation device, wherein the control unit moves one of the robot and the workpiece to a referential relative position that is the relative position at the time when the operation program for the workpiece was created, when a relative position between the robot and the workpiece when the start request is received is different from the referential relative position. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
The limitations requiring “storage unit” and “control unit” have been interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and because the generic placeholder is not preceded by a structural modifier. See section entitled “claim interpretation” above.
	As such, Applicant’s claims are construed to require non-volatile storage, ROM, RAM (see Applicant’s spec at Fig. 1 and [0008 "a storage unit 22 having a non-volatile storage, a ROM, a RAM, or the like"]) or equivalent structure for the “storage unit”. The claims are construed to require a special purpose computer (see Applicant’s spec at paragraphs [0008], [0015]-[0018] and [0023]-[0027]) or equivalent structure for the “control unit”.
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yui (US 20190314998 A1 and Yui hereinafter). Yui teaches an operation program creation device that uses a robot and a workpiece in simulation so as to create an operation program for the robot, the operation program creation device comprising: a control unit which provides predetermined notification information when a relative position between the robot and the workpiece when the start request is received is different from a referential relative position that is the relative position at the time when the operation program for the workpiece was created. See [0006]-[0007], [0019], [0064] and [0078]. Yui could be used to render obvious claim 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664